DETAILED ACTION
Response to Arguments

Allowable Subject Matter
Claims 1-2, 5-14, 16-17, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yamazaki discloses an imaging target analysis device comprising: 
an imaging member that includes a flow channel structure including an imaging flow channel in which a fluid containing an imaging target flows in the same direction as an optical axis of an objective lens (Fig.19 and Col.25 lines 5-11 flow channel of flow cell 5 containing sample liquid flows in the same direction as optical axis of the objective lens 12), wherein an area of a cross-section of the imaging flow channel is larger than an area of a field of view of the objective lens (Fig.19 cross section of the x axis of the flow cell 5 is larger than an area of a field of view of the objective lens 12; Figs.4 and 19 even if the vertical channel were to be considered as imaging flow channel the y-axis of the vertical channel is larger than the area of a field of view of the objective lens 12, two lines inclining towards the imaging flow channel); and 
an imaging unit that performs imaging of the imaging target through the objective lens (Fig.19 and Col.25 lines 38-40 CCD camera 15 images the target through objective lens 12).
However, Yamazaki fails to teach wherein the imaging is performed a plurality of times, and wherein a frame rate in the imaging performed the plurality of times is not lower than a numerical value of a quotient obtained by dividing a flow velocity of the fluid in a region to which a focal point is adjusted in the imaging by a depth of field.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486